[NOT FOR PUBLICATIONNOT TO BE CITED AS PRECEDENT]
               United States Court of Appeals
                   For the First Circuit

No. 98-1869

                        UNITED STATES,

                          Appellee,

                              v.

                       ROBERT M. BARRY,

                    Defendant, Appellant.

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. Nathaniel M. Gorton, U.S. District Judge]

                            Before

                  Selya, Boudin and Lynch,
                      Circuit Judges.

   Robert M. Barry on brief pro se.
   Donald K. Stern, United States Attorney, and Robert E.
Richardson, Assistant U.S. Attorney, on brief for appellee.

September 16, 1999

          Per Curiam.  Defendant Robert M. Barry appeals from
the denial of his motion to correct his sentence, filed under
Fed. R. Crim. P. 36.  We have carefully reviewed the record and
the parties' briefs and conclude that the addition of
restitution in the written judgment of conviction was
authorized by Fed. R. Crim. P. 35(c).  See United States v.
Uccio, 917 F.2d 80 (2d Cir. 1990).  Because the district court
had the power to make this correction, there is no error in the
written judgment and defendant is not entitled to its
correction.
          The judgment of the district court is affirmed.  See
Local Rule 27.1.